Citation Nr: 0123351	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  96-23 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1965 to August 1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded by the Board for further 
evidentiary development, and that the regional office (RO) 
made appropriate efforts to comply with the action requested 
in the Board's remand.  This matter is now ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran had active service but received no awards or 
decorations denoting that he engaged in combat and service 
personnel records do not indicate that he engaged in combat.

2.  Service records or other credible supporting evidence 
does not verify the claimed stressors.

3.  There is no diagnosis of PTSD based on a verified 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board first notes that this matter has already been 
developed within the guidelines established by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001) (VCAA).  As was indicated previously, the Board 
remanded this matter in May 1998, for further evidentiary 
development that included the obtaining of information 
regarding recent relevant treatment received by the veteran 
and the obtaining of additional stressor information from the 
veteran for submission to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  Pursuant to the remand, 
the record reflects that following an initial request for 
such information from the veteran in June 1998 (directed to 
his most recent address of record), a second request was made 
by the RO in February 1999 to an address that had been 
subsequently identified as a more current address for the 
veteran.  Thereafter, while the veteran requested a copy of 
his DD Form 214 in June 1999, and telephoned the RO to 
ascertain the status of his case in May 2000, the record does 
not reflect that he made any effort to respond to the RO's 
June 1998 or February 1999 requests for information.  The 
Board further notes that the February 1999 request included a 
copy of the Board's remand and that it is therefore clear 
that the veteran was aware of the need for the verification 
of his claimed stressors and that without such verification, 
the veteran's claim continued to be deficient and that he 
would not receive further medical examination as it would not 
aid in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A(a)(2).  Similarly, while the veteran testified at the 
time of his May 1996 personal hearing concerning his receipt 
of regular treatment for his PTSD at the Department of 
Veterans Affairs (VA) and the most recent VA outpatient 
treatment records were dated in January 1996, the Board does 
not recognize any obligation under the VCAA for the VA to 
make further efforts to obtain these records because 
treatment records would not provide verification of the 
veteran's claimed stressors and that there would again be no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

In addition, the Board notes that despite the veteran's lack 
of response to the RO's request for further information, the 
RO contacted the USASCRUR in an effort to verify the 
veteran's claimed stressors with information that was already 
of record.  The USASCRUR responded in November 2000 that in 
order to verify the stressors, it would need more detailed 
information.  In summary, there is no indication that there 
are any outstanding relevant documents that have not already 
been obtained, and since the veteran has been placed on 
notice of the law and regulations pertinent to his claim, the 
Board finds that further notice of this information would be 
both redundant and unnecessary.  While the Board notes that 
the Secretary has recently promulgated regulations to further 
implement the guidelines set forth in the VCAA, the Board's 
review of those regulations does not reveal any additional 
notice and/or development requirements that have not already 
been accomplished or that an additional examination is 
necessary to evaluate this claim.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  Thus, based on all of the 
foregoing, the Board finds that this matter has been 
sufficiently developed pursuant to the VCAA and the 
regulations promulgated thereto.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2000).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a) (2000); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

The veteran's DD Form 214 reflects that the veteran's 
specialty in service was helicopter repairman and that he was 
the recipient of the Aircraft Crewman Badge, Gallantry Cross 
with Bronze Star, Vietnam Campaign Medal, Vietnam Service 
Medal and National Defense Service Medal.  Service records 
reflect that the veteran served in Vietnam with the 281st 
Aviation Company, 10th Aviation Battalion from June 9, 1966 
to May 14, 1967.

VA treatment records for the period of January 1994 to August 
1995 reflect that in March 1994, the veteran was discharged 
from a detoxification unit the previous month.  The diagnosis 
included alcohol and polysubstance abuse and history of 
depression.  Several days later, it was noted that the 
veteran was concerned that he was going to start using drugs 
again, and the diagnosis was alcohol and drug abuse.  In 
October 1994, the veteran began drinking again due to a lack 
of medication, and the assessment was depression.  An April 
1995 VA hospital summary indicates that the veteran was again 
admitted for detoxification and the diagnosis included 
alcohol/drug abuse and depression.  

The veteran filed his original claim for service connection 
for PTSD in early June 1995.

A June 1995 VA hospital summary reflects that the veteran 
reported suffering from PTSD, and the diagnosis included 
polysubstance/alcohol dependence and PTSD with depression.  
Additional VA treatment records reflect that in July 1995, 
the veteran reported that he was not using alcohol or drugs 
and had an appointment for PTSD evaluation.  In August 1995, 
it was noted that the veteran had gone through a substance 
abuse program in May and June 1995, but had now started 
drinking and using drugs again.  The assessment was PTSD with 
depression and polysubstance abuse.  

An August 1995 VA social work progress note reflects that the 
veteran referred himself for assessment of PTSD symptoms and 
dysfunction in interpersonal, employment, substance abuse, 
legal, financial, spiritual and family matters.  The veteran 
related ineffectiveness in the completion of a 12 step 
program reportedly because of his isolating lifestyle and 
inability to relate easily to others.  He further claimed the 
denial of primary emotions and dysfunction since Vietnam, at 
which time he was a crew chief on helicopters supporting the 
Fifth Special Forces in the 281st Helicopter Squadron and 
experienced the stress of combat, including inserting a 
special forces colonel into enemy fire which was responsible 
for the death of a sergeant and the wounding of the colonel.  
The veteran related a recurrent dream concerning this event 
in addition to one where he was chased and shot at by 
Vietnamese.  The assessment was PTSD/chemical 
dependency/relapse.

An August 1995 witness statement from S. S. reflects that she 
had lived with the veteran for the previous ten years, and 
that he had suffered during this time with nightmares 
concerning various events that occurred in the Vietnam War.  
She further noted that the veteran talked in his sleep, and 
that she was therefore able to state that the nightmares 
concerned killing, running, chasing, etc.

In August 1995, the veteran provided additional written 
information about the colonel and sergeant, and information 
about a helicopter engine failure that required the veteran 
to guard the helicopter over night in a rice paddy containing 
leeches.  

VA social survey evaluation in August 1995 revealed the 
veteran's report of service in Vietnam with the 281st Assault 
Helicopter Company, 5th Special Forces, from May 14, 1966 to 
June 1967.  The veteran again reported the in-service episode 
involving the colonel and sergeant, and engine failures, once 
at take off, and one which ended in a crash landing in a rice 
paddy.  The latter episode reportedly required that the 
veteran act as a guard in the rice paddy where he was exposed 
to leeches.  Subjectively, the veteran reported intrusive 
thoughts, flashbacks, violence, exaggerated startle response, 
depression, isolation and inability to establish intimacy and 
objectively, the veteran was noted to respond to his extreme 
traumatic stressors with intense fear and helplessness.  The 
reporting social worker determined that the veteran's 
symptoms met the criteria for PTSD outlined in the Diagnostic 
and Statistical Manual for Mental Disorders (Fourth Edition) 
(DSM-IV).  The diagnosis was substance abuse, depression, and 
PTSD.

September 1995 VA PTSD examination revealed that the VA 
examiner had access to the claims file, including the VA 
social survey noted above.  The examiner noted that the 
veteran began his use of alcohol and drugs prior to entry in 
the military.  The veteran asserted that during his time in 
Vietnam, his primary responsibilities were either as a 
helicopter door gunner or in helicopter 
inspection/maintenance.  The veteran also reportedly flew 
often, receiving at least eight medals representing flight 
time of twenty five hours each.  Although the veteran again 
provided information about the episode involving the colonel 
and sergeant, he also reported multiple other episodes of 
exposure to ground fire and recovery of wounded.  The veteran 
also again related the episodes of engine failure, which 
resulted in the one forced landing that required him to guard 
the aircraft overnight in the rice paddy.  The veteran 
further reported nightmares with specific combat events once 
every one to three months, and nonspecific combat dreams once 
or twice a week.  

The September 1995 examiner concluded that while the veteran 
was probably exposed to sufficient combat hazard to meet PTSD 
criteria, he lacked impressive reexperience, disassociation, 
avoidance, and hyperarousal criteria.  The diagnoses included 
polysubstance abuse, personality disorder, history of 
dysthymia and depression, and while PTSD was considered, the 
examiner did not believe that it was present in any 
significant degree.  The examiner further commented that he 
did not consider the veteran's military structure or 
experience as primarily responsible for his choice of 
lifestyle.  The examiner also believed that therapies 
directed at "therapeutic muddling" into the veteran's 
Vietnam experiences would do nothing for his major problems 
noted above.

VA outpatient records for the period of October 1995 to 
January 1996 reflect that in October 1995, the veteran 
reported doing much better with his depression since using 
certain medication.  He did, however, continue to note that 
he was having bad dreams, and the examiner indicated that the 
veteran had social problems and various symptoms of PTSD.  
The assessment included PTSD with depression.  In September 
1995, the veteran reported mistrust of his recent VA PTSD 
examiner and the assessment was polysubstance abuse and PTSD.  
In December 1995, the veteran noted concern over the recent 
denial of his claim for service connection for PTSD, but that 
his depression was improving with medication.  He also noted, 
however, that he still had symptoms of PTSD, and the 
assessment was PTSD with depression.  In January 1996, it was 
noted that the veteran had been unable to participate in a 
PTSD group due to a lack of transportation and funds.  He 
continued to report nightmares and intrusive thoughts 
approximately once per week.  The veteran described dreams 
involving a "hot L.Z." with people dying or being in a rice 
paddy in Vietnam with people firing.  The veteran again 
expressed anger over the September 1995 VA examiner and was 
urged by this social worker to resubmit the notes of Dr. K. 
and the social worker from 1995 in support of his claim.

In May 1996, the RO received documents reflecting the 
veteran's receipt of the Air Medal with second through 
seventh Oak Leaf Clusters in May 1967. 

At the veteran's personal hearing in May 1996, the veteran 
testified regarding his receipt of various medals, including 
multiple Oak Leaf Clusters on an Air Medal (transcript (T.) 
at pp. 1-2).  His primary responsibilities in Vietnam were 
crew chief and gunner on a Huey helicopter, and he was 
exposed to incoming fire probably 50 percent of the time (T. 
at p. 2).  He "lost" the engine twice but no one was killed 
or injured (T. at p. 2).  The most traumatic event involved 
retrieving Special Forces people (T. at pp. 2-3).  The 
veteran did not remember the names of the Special Forces 
people that were killed (T. at p. 3).  The veteran asserted 
that the Air Medals represented the time he flew in combat 
(T. at p. 4).  From the point he returned to the United 
States, the veteran began to start developing problems with 
PTSD (T. at p. 4).  The veteran asserted that a VA doctor had 
provided a diagnosis of PTSD in addition to a clinical 
psychologist he had been seeing at the rate of once a month 
(T. at p. 4).  He also noted that he had been seen by a VA 
psychiatrist at White City, but that he did not feel that 
this examination was adequate (T. at pp. 4-5).  The veteran 
described recurrent dreams which included the time a colonel 
and sergeant were killed (T. at pp. 5-6).  The veteran went 
on to describe additional symptoms he believed were related 
to his PTSD (T. at pp. 6-7).


II.  Analysis

The record before the Board demonstrates that PTSD has been 
diagnosed.  To comply with the statutory requirements of 
38 U.S.C. § 7104(d) to provide "reasons or bases" for its 
decisions, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet.  App. 425 (1996); Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran has reported that he was exposed to stressful 
incidents in active service that resulted in PTSD.  However, 
the Board is not required to accept an appellant's 
uncorroborated accounts of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) (2000).  Under the governing regulation, there 
must be credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  This in turn requires 
as a preliminary matter examination of whether the record 
already contains "conclusive evidence" that he "engaged in 
combat with the enemy."  By rule making, the VA has set 
forward criteria of "conclusive evidence" to establish a 
combat related stressor.  These criteria are defined as: (a) 
a claim that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards or decorations identified 
in 38 C.F.R. § 3.304(f) or VA ADJUDICATION MANUAL M21-1, Part 
VI,  7.46 (effective Oct. 11. 1995).  The Board notes the 
revised version of this Manual M21-1 provision (Part VI,  
11.37 (effective Feb. 13, 1997) did not alter the list of 
awards or decorations.  These include certain awards 
specifically denoting combat participation, a decoration 
awarded for combat incurred wounds (the Purple Heart Medal), 
and certain decorations that are awarded only for valor in 
combat with the enemy.  The record clearly establishes that 
the claimant was not authorized any of these awards or 
decorations.  In this regard, while the Board notes that the 
veteran was awarded the Air Medal and eight Oak leaf Clusters 
which are representative of hundreds of mission hours, 
without a "V" device denoting valor, such decorations are 
not "conclusive evidence" of combat and are not deemed as 
such by the Board.

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established 
by "other supportive evidence" that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or evidence that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  The Board finds the term 
"other supportive evidence" is unclear as to the 
limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, the case law from the 
Court, noted below, would preclude the use of the claimant's 
own assertions as "other supporting evidence," nor would 
post-service medical evidence suffice as "other supporting 
evidence."  To the extent that the term "other supporting 
evidence" in this context could be service department 
records, the Board finds that there are no service department 
medical or administrative records to establish that the 
claimant was a prisoner of war under the requirements of 
38 C.F.R. § 3.1(y), or he was in a plane crash, ship sinking, 
explosion, rape or assault, or duty on a burn ward or in a 
graves registration unit.

Thus, the Board finds that the record does not contain 
"conclusive evidence" that he "engaged in combat with the 
enemy" and that his assertions, standing alone, can not as a 
matter of law provide evidence to establish that he "engaged 
in combat with the enemy" or that an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed in[-]service event 
actually occurred" can not be provided by medical opinion 
based on post-service examination.  Moreau v. Brown, 9 Vet. 
App. 389, 394-96 (1996).  This does not mean that the 
claimant can not still establish that he "engaged in combat 
with the enemy," and then secure the presumptions provided 
under 38 U.S.C.A. § 1154(b).  It only means that other 
"credible supporting evidence from any source" must be 
provided that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Thus, the analysis of stressor verification is not so much 
bisected by whether the event is "combat" or "noncombat," 
but whether there is "conclusive evidence" of a combat 
stressor, or "credible supporting evidence from any source" 
of a combat or noncombat stressor.

A review of the veteran's written statements and testimony 
indicates that the most significant events in service claimed 
as alleged "stressors" (hereinafter sometimes referred to 
as the "traumatic events") are as follows:  

(1) The veteran contends that he was 
witness to the killing of a Special 
Forces sergeant and the wounding of a 
Special Forces colonel while making an 
effort to recover these individuals while 
on board a helicopter in Vietnam; and

(2) The veteran contends that he was 
involved in a forced helicopter landing 
in a rice paddy where he was subjected to 
overnight guard duty and exposed to 
leeches while standing guard.

The Board has considered, in detail, the veteran's alleged 
traumatic events and other general allegations of being 
subjected to helicopter malfunctions, ground fire, and the 
witnessing of the wounding of other service members in 
various rescue efforts, in addition to those statements and 
evidence submitted in support of his claim.  However, as was 
noted above, with the information currently of record, the RO 
has been unable to confirm the two most specific traumatic 
events reported by the veteran, i.e., the witnessing of the 
killing of the Special Forces sergeant, the wounding of the 
Special Forces colonel, and the forced landing in the rice 
paddy.  The veteran has been asked to provide details that 
could be confirmed by an independent source.  As stated by 
the Court, it has been held that asking a veteran to provide 
the underlying facts such as the names of individuals 
involved, the dates, and the places where the claimed events 
occurred, does not constitute an impossible or an onerous 
task.  Wood, 1 Vet. App. at 193.

The veteran has not provided the RO with enough detail to 
permit the RO or the USASCRUR to independently confirm any of 
the stressors noted above, and he has clearly been advised of 
the need for more specific information.  He has also failed 
to provide VA with any meaningful information that could be 
utilized to independently confirm these stressors using a 
secondary source.  With respect to the statement of S. S., 
dated in August 1995, this statement merely documents lay 
observation of certain symptomatology and is of no value in 
verifying the occurrences of the alleged stressors 
themselves.  In addition, the statement is prepared many 
years after the alleged incident, as are all of the proffered 
assertions of the veteran, and the Board therefore finds that 
without further corroboration of the events set forth in the 
lay statement of the veteran and witness S. S., these lay 
statements are of limited probative value.

As was addressed earlier, the Board has considered whether 
the efforts of the RO to verify the veteran's alleged 
stressors have fulfilled the duty to assist mandated by 
statute and more recently by regulation.  This determination 
must not only be based on the report from the USASCRUR report 
itself, but also by the actions of the veteran, and the 
veteran has failed to provide VA with additional information 
by which his stressors can be verified.  Consequently, the 
Board finds that the evidence is of insufficient probative 
value to establish that the claimed specific stressors 
occurred or that the evidence supporting its occurrence is in 
equipoise.

The Board further notes that a diagnosis of PTSD was not 
contained within any treatment record until after the veteran 
filed his claim for service connection for PTSD, and the 
initial diagnosis that was contained in a June 1995 VA 
hospital summary was apparently based solely on the report of 
the veteran that he was suffering from PTSD, as there were no 
reports of stressors or findings of PTSD otherwise contained 
within the summary or in earlier treatment records from 1994 
and 1995.  More specifically, VA treatment records from March 
1994 reflect the diagnosis of alcohol and polysubstance abuse 
and history of depression, and several days later, the 
diagnosis was alcohol and drug abuse, in October 1994, the 
assessment was depression, and an April 1995 VA hospital 
summary indicates a diagnosis that included alcohol/drug 
abuse and depression.  Thus, the Board also finds that the 
veteran's report of symptoms immediately after service and 
continuing thereafter is far less probative than the 
expiration of time until the veteran's first post-service 
complaint of PTSD following service in June 1995.  Moreover, 
as was noted above, the treatment records that precede the 
filing of the veteran's claim reflect no report of in-service 
stressors and diagnoses of depression and substance abuse 
without relationship to service.

The Board also notes that while there were additional 
diagnoses of PTSD after June 1995, these either lacked 
contemporaneous clinical findings and/or were, as in the case 
of the VA social work assessment and social survey of August 
1995, based on stressors that had not been verified.  The 
Board would again note that while the VA social work 
assessment and social survey certainly referred to at least 
one of the veteran's claimed stressors, as a matter of law, 
"credible supporting evidence that the claimed in[-]service 
event actually occurred" can not be provided by medical 
opinion based on post-service examination.  Moreau, 9 Vet. 
App. 394-96.

Finally, the Board finds that even if the veteran's claimed 
stressors had been verified, the Board is persuaded that a 
preponderance of the more probative evidence would still be 
against the claim.  First, as was indicated earlier, the 
veteran did not complain of or refer to PTSD and/or his 
stressors until June 1995, many years after service.  In 
addition, while the social work assessment and social survey 
of August 1995 did produce diagnoses of PTSD based on at 
least one reported stressor, these examiners were not 
indicated to be physicians and did not comment on the entire 
record or address the lack of any reference to in-service 
stressors prior to June 1995.  On the other hand, the Board 
observes that the September 1995 VA PTSD examiner was 
indicated to be a physician, thoroughly considered all of the 
evidence in the claims file in conjunction with his 
examination of the veteran, and then concluded that while he 
believed that the veteran had probably been subjected to some 
form of combat hazard, the veteran lacked impressive 
reexperience, disassociation, avoidance, and hyperarousal 
criteria, and he therefore did not believe that PTSD was 
present in any significant degree and did not diagnose this 
disorder.  In summary, the Board finds that the September 
1995 PTSD examiner's opinions are entitled to more weight 
since this examiner is a physician and his opinions were 
based on a more complete and thorough analysis of the entire 
evidence of record.  

While the veteran has complained about the conduct of the 
examiner during the course of the examination, the Board's 
review of the September 1995 examination report does not 
demonstrate any bias against the veteran, and as was noted 
above, instead reflects a thoughtful review of the record and 
the incorporation of such review with detailed findings and 
conclusions.  Thus, while the Board has taken the veteran's 
contention in this regard into account, it is not persuaded 
that it justifies imparting less probative value to the 
opinions of the September 1995 VA PTSD examiner.  

Accordingly, the Board finds that that based on the lack of 
verifiable specific stressors and/or a diagnosis of PTSD 
linked by competent medical evidence to in-service traumatic 
events and/or symptomatology, the Board must conclude that 
the preponderance of the evidence is against the claim for 
service connection.  Although the veteran is entitled to the 
benefit of the doubt when the evidence supporting a grant of 
his claim and the evidence supporting a denial of the claim 
are in an approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the overwhelming 
preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

The claim for service connection for PTSD is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

